Citation Nr: 1639554	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-13 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a nose fracture.

2.  Entitlement to service connection for sinusitis, to include as secondary to residuals of a nose fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2014, the Veteran testified before the undersigned Veterans Law Judge via live videoconference.  A transcript of that proceeding is of record.

This matter was before the Board in July 2014 and November 2015, when it was remanded for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2015, this matter was remanded to obtain VA treatment records from 1977 to the present and obtain an addendum medical opinion from the August 2014 VA examiner.

With regard to the outstanding VA treatment records, the AOJ was to contact the appropriate storage facility to obtain those records and, if records were unavailable, the Veteran was to be notified in accordance with 38 C.F.R. § 3.159(e)(1) (2015).  The AOJ obtained treatment records from the Houston VA Medical Center (VAMC) dated March 2009 to the present.  There is no evidence that archived records dated prior to March 2009 were sought or that the Veteran was notified of the unavailability of such records pursuant to 38 C.F.R. § 3.159(e)(1).  Indeed, the earliest VA treatment records associated with the claims file is dated July 1999.

With regard to the addendum opinion, the examiner opined that the Veteran's rhinitis was less likely than not due to or the result of service.  As rationale, the examiner stated that the Veteran has been followed by the Houston VAMC since 1999 and there are no records or documentation of rhinitis.  The examiner said that the one time diagnosis of allergic rhinitis is most likely acute in nature.

The Board finds the opinion inadequate.  The examiner relied on the fact that there is no evidence of any rhinitis in the Veteran's post-service VA treatment records.  However, the Veteran testified that he experienced problems with sinusitis within a year of service and was treated for such at the Houston VAMC.  See Board Hearing Transcript at 8-10.  Further, as discussed above, treatment records from the Houston VAMC from prior to July 1999 are not of record.  The examiner, therefore, could not rely on the absence of treatment records in concluding that rhinitis was not related to service.

A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Given the lack of compliance highlighted above, another remand is necessary.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate records storage facility and request the Veteran's treatment records from the Houston VAMC from 1977 to July 1999. 

The AOJ should document all steps taken to obtain these records.

If archived records from the Houston VAMC are unavailable, or the search for them otherwise yields negative results, this fact must be documented in the claims folders and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e)(1) (2015).

2.  The claims file should be forwarded to the August 2014 VA examiner (or if unavailable another VA for an addendum opinion).  The examiner should indicate whether the allergic rhinitis is related to the Veteran's active duty service.

If not, the examiner should indicate whether or not allergic rhinitis is at least as likely as not (i.e., probability of 50 percent), proximately due to or aggravated by any service-incurred nasal disability.  If aggravation is found, identify the baseline level of disability prior to the aggravation and the permanent, measurable increase in severity caused by service-connected disability.

The examiner should comment on the Veteran's competent assertions that he experienced sinusitis within a year of service and was treated for sinusitis, despite the lack of treatment records showing such.

The fact that allergic rhinitis is not shown in the Veteran's service treatment records shall not be the only support for any conclusion reached.  Further, the examiner shall not use the lack of post-service treatment records showing rhinitis or sinusitis as a basis for supporting any conclusion reached.

A complete rationale for all opinions should be provided. If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

3.  Thereafter, readjudicate the issues remaining on appeal. If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

